Citation Nr: 1516383	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  09-06 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the Veteran's period of eligibility for receiving Chapter 30 educational assistance benefits beyond June 1, 2005. 


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from May 1975 until his retirement in May 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a Travel Board hearing in February 2015.  However, he withdrew his hearing request that same month.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDINGS OF FACT

1.  The Veteran was discharged from active duty on May 31, 1995; it is neither claimed nor shown that he had additional active duty after that date. 

2.  The Veteran's basic period of eligibility for receiving Chapter 30 educational benefits expired on June 1, 2005; he did not request an extension of his delimiting date within one year of this date. 

3.  It is neither claimed nor shown by the evidence that a physical or mental disability prevented the Veteran from initiating or completing an educational program during his basic Chapter 30 period of eligibility.


CONCLUSION OF LAW

An extension of the Veteran's period of eligibility for receiving VA educational assistance benefits under Chapter 30 beyond June 1, 2005, is not warranted.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. §§ 21.7050, 21.7051 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Chapter 30 of Title 38, United States Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001 et seq. 

The law generally provides that educational assistance or supplemental educational assistance will not be provided to a veteran beyond ten years from the later of (i) the date of his last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of his last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force; or (iii) the date on which he meets the requirements for four years service in the Selected Reserves found in 38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  See 38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a). 

VA regulations allow for an extension of the ten-year delimiting period upon a showing that the claimant timely applied for the extension and upon a showing that he was prevented from initiating or completing his chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his willful misconduct.  See 38 C.F.R. § 21.7051(a).  The regulations further state that it must be clearly established by medical evidence that a program of education was medically infeasible and that VA will not consider a veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes that the veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  See 38 C.F.R. § 21.7051(a)(2).

In the case at hand, the Veteran seeks an extension of the Chapter 30 delimiting date, June 1, 2005.  It is uncontroverted that this is ten years from the day after the end of his only period of active duty. 

The Veteran contends (in pertinent part) that he was not aware that he had only 10 years to use his Chapter 30 benefits.  Furthermore, he maintained that his retirement counselor encouraged him to pursue a teaching career rather than use his education benefits, which turned out to be to his detriment.  See Notice of Disagreement received in January 2009 and VA Form 9 received in February 2009.

The Board finds that the key facts are not in dispute in this case.  The record shows that the Veteran was discharged from active duty on May 31, 1995, and it is neither claimed nor shown that he had any additional active duty after that date.  Based on this date, the RO established the delimiting date for use of his Chapter 30 educational assistance benefits as June 1, 2005. 

Further, the record shows that the Veteran requested an extension in 2009, nearly four years from the date on which his original period of eligibility ended.  In addition it is neither claimed nor shown by any evidence that he was medically incapacitated to the extent he could not pursue a program of education during his period of eligibility for Chapter 30 benefits that ended on June 1, 2005.  He did not provide evidence or information describing how a physical or mental disability prevented his pursuit of educational goals during any time period.  He also did not report any physical or mental disability that kept him from attending school. 

The Board has no reason whatsoever to doubt the Veteran regarding why he did not use his education benefits during the requisite time period, but the law is clear that in his particular circumstances the only legal basis of entitlement to an extension of the June 1, 2005, delimiting date would be due to a physical or mental disability which otherwise meets the criteria described in 38 C.F.R. § 21.7051(a)(2).  Because there is no evidence in support of these criteria, the Board finds that it must deny the Veteran's request to extend his delimiting date on the facts presented. 

Finally, the Board appreciates the Veteran's contentions; however, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  For the reasons stated above, there is no legal authority to extend the Veteran's delimiting date for Chapter 30 benefits.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Extension of the Veteran's period of eligibility to receive Chapter 30 educational assistance benefits beyond June 1, 2005, is denied. 






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


